Pee Curiam.—
The warrant of attorney authorized the entry of either a joint or a several judgment on the bond. The plaintiff did not enter a several judgment, but a joint one. At the time of so doing, one of the obligors was dead. The judgment was therefore clearly irregular, and must be opened as to all the defendants, and the fieri facias of course must then be set aside. We have no power to comply with the suggestion of the plaintiff’s counsel, as to leaving the judgment stand as to the surviving defendants. The judgment being joint, what is irregular as to one, is so in relation to all
Rule absolute.